Citation Nr: 1219615	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-11 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for pes planus. 

2.  Entitlement to service connection for pes planus. 

3.  Entitlement to service connection for gastroenteritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

By way of history, in February 1968 the RO denied service connection for pes planus; the Veteran did not appeal and the decision became final.  In April 2007 the Veteran filed a petition to reopen his claim and in January 2008 the RO reopened the Veteran's claim and continued the denial of service connection.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issues go to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).   In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before a Decision Review Officer (DRO) at the RO in January 2008. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
In March 2011 the RO denied the Veteran's claim of entitlement to service connection for erectile dysfunction.  In May 2012 the Veteran's representative stated that in March 2011 the Veteran filed a Notice of Disagreement (NOD) on the March 2011 rating decision; however, a careful review of the record fails to show that any NOD has been received on the March 2011 rating decision.  Since the May 2012 statement is outside of the appeal period the Board finds that this is a petition to reopen the previously denied claim and has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  

The now reopened issue of entitlement to service connection for pes planus and the issues of entitlement to service connection for gastroenteritis and erectile dysfunction are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision in February 1968, the RO denied the claim of service connection for pes planus, in part because there was no evidence of a current disability.  The Veteran did not file an appeal and the February 1968 rating decision became final. 

2.  The additional evidence received since the February 1968 RO rating decision is neither cumulative nor redundant of evidence previously of record, it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for pes planus.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim for service connection for pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issues herein decided, the decision below is granting in full the benefits sought for the issue of new and material evidence.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 

II. Analysis of Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in February 1968 the RO denied service connection for pes planus; the RO denied service connection because there was no evidence of a current disability.  The Veteran did not file a timely appeal and the February 1968 rating decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for pes planus, the Board notes that the evidence received since the February 1968 RO decision includes the Veteran's testimony, VA treatment records, a June 2007 VA contracted examination, and a December 2008 VA examination. 

At the June 2007 VA contracted examination and the December 2008 VA examination the Veteran was diagnosed with pes planus and the December 2008 VA examiner opined that the Veteran's pes planus was not related to his military service.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In this case, the new evidence goes to both a current diagnosis and to etiology of the Veteran's diagnosis of pes planus; specifically, a lack of a diagnosis is why the Veteran's claim was originally denied service connection.  Therefore, the Board concludes that evidence submitted since the February 1968 RO decision is new and material, and thus the claim for service connection for pes planus is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for pes planus is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


ORDER

As new and material evidence to reopen the claim for service connection for pes planus has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the now reopened issue of pes planus and the issue of entitlement to service connection for gastroenteritis. 

The Board finds that for the now reopened issue of entitlement to service connection for pes planus that the Veteran should be afforded a new VA examination.  At the Veteran's June 2007 VA contracted examination the Veteran was diagnosed with pes planus but no nexus opinion was given.  At the December 2008 VA examination a nexus opinion was given; however, the Board finds that the opinion was based solely on the medical evidence and did not take into consideration the Veteran's statements about his treatment directly after service.  Thus, the Board finds that the Veteran should be afforded a new VA examination.  In addition, to the VA examiner stating whether the Veteran's pes planus is at least likely as not related to his military service the VA examiner should also discuss if the December 1967 VA examination diagnosis of weak feet was an early manifestation of the Veteran's pes planus. 

The Veteran was afforded a VA contracted examination in June 2007 for his gastroenteritis; while the VA examiner discussed the Veteran's self reported history he did not give a nexus opinion on the etiology of the Veteran's gastroenteritis.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of the Veteran's gastroenteritis. 

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of pes planus.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is directed to opine to the following questions:

A) The VA examiner should identify all diagnoses relating to the Veteran's feet, including pes planus.  

B) For each diagnosed foot condition, the VA examiner must determine if it is at least likely as not (greater than 50 percent probability) due to his military service.  

C) The VA examiner must also determine and state if the December 1967 diagnosis of weak feet was an early manifestation of the Veteran's pes planus or any other diagnosed foot condition.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  
	
3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of gastroenteritis.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is directed to opine to the following questions:

A) Does the Veteran have a current diagnosis of gastroenteritis?  

B) The VA examiner must determine if the Veteran's gastroenteritis is at least likely as not (greater than 50 percent probability) due to his military service.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  
	
4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


